Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	(1) Applicant argues that the support from the specification for the negative limitations are based on the following: (i) the specification does not suggestion substituting pyrasulfotole, a combination of carfentrazone-ethyl and isoxadifen-ethyl, or a combination of topramezone and pinoxaden for any of the claimed herbicides; (ii) the applicants list a group of herbicides believed to be critical to the practice of the present invention, and the claimed exclusions are not among the herbicides listed; (iii) a person of ordinary skill in the art, after reviewing the specification, would not presume that pyrasulfotole is critical to the method claimed; and (iv) the applicants’ claims are consistent with the disclosure. Applicant argues that there is no ipsis verbis requirement of the claims, and the application is only expected to describe and claim the invention in a manner that is reasonable to a person of ordinary skill who reads and or attempts to practice the claims. 
	Applicant further argues that MPEP 2173.05(i) does not fully support the examiner’s conclusion. Applicant cites that the MPEP 2173.05(i) states that there is nothing inherently ambiguous or uncertain about a negative limitation.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As noted in MPEP 2173.05(i), while negative limitations or exclusionary provisos may be present in claims, the limitation must have a basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. Further, as noted in MPEP 2173.05(i): “The mere absence of a positive recitation is not basis for an exclusion.” 
In the instant case, there appears to be no disclosure of pyrasulfotole, topramezone, or pinoxaden in the application as originally filed. As noted above, the mere absence of a positive recitation is not basis for an exclusion. There also does not appear to be support by way of, for example, description in the specification of shortcomings of prior art features, or a distinguishable reason for excluding pyrasulfotole, topramezone, and pinoxaden. See, for example, In re Langdon, 77 F.2d 920 (C.C.P.A. 1935).
A suggestion for excluding unrecited herbicides while having support in the instant Specification include using closed transitional language for the herbicide component of the herbicidal composition (e.g. “herbicidal composition comprising an herbicide consisting of…”).


	(2) With regards to the rejection of claims 2, 4-8, 10, and 14-19 under 35 USC 102(a)(1) over Hacker, Applicant argues that combinations of carfentrazone-ethyl with safeners are excluded by the presently claimed invention.

	With regards to Applicant’s argument (2), the traversal argument is not found persuasive. Independent claims 14, 16, and 17 do not recite the limitation of excluding a combination of carfentrazone-ethyl with safeners. With regards to independent claim 19, the claim excludes the specific combination of carfentrazone-ethyl and isoxadifen-ethyl, not all combinations of carfentrazone-ethyl with safeners. Hacker does not disclose a combination of carfentrazone-ethyl and isoxadifen-ethyl. The cited dependent claims also do not exclude combinations of carfentrazone-ethyl with safeners.

	(3) With regards to the rejection of claims 2, 4, 6, 8, 10, 11, and 19 under 35 USC 102(a)(1) or alternatively under 35 USC 103 over Zeimer, Applicant argues that the combination of carfentrazone-ethyl and isoxadifen-ethyl is excluded from the claims.

	With regards to Applicant’s argument (3), the traversal argument is not found persuasive. As discussed in the previous office action, Zeimer also discloses a combination of carfentrazone-ethyl and isoxadifen (safener Ia), which is not excluded by the cited claims.

	(4) With regards to the rejection of claims 16 and 17 under 35 USC 102(a)(1) over Duncan, Applicant argues that Duncan requires pyrasulfotole, and does not describe the combinations used in the methods of the present claims.

	With regards to Applicant’s argument (4), the traversal argument is not found persuasive. Claims 16 and 17 as currently written do not exclude pyrasulfotole.
(5) With regards the rejection of claims 2 and 4-19 under 35 USC 102(a)(1) over Zagar, Applicant argues that the claims exclude the combination of topramezone and pinoxaden, which is required in the prior art.

	With regards to Applicant’s argument (5), the traversal argument is not found persuasive. As discussed in the previous office action, Zagar also encompasses embodiments wherein a salt or ester of topramezone is used in lieu of topramezone (e.g. Zagar para.11; Zagar claim 30). Thus, Zagar encompasses combinations that do not include the combination of topramezone and pinoxaden.

	(6) With regards to the rejection of claims 1, 2, 4-8, 10, and 12-18 under 35 USC 102(a)(1) over Zagar, Applicant argues that the claims exclude the combinations of pinoxaden with the claims compositions or methods.

	With regards to Applicant’s argument (6), it is noted that there does not appear to be a rejection of claims 1, 2, 4-8, 10, and 12-18 under 35 USC 102(a)(1) over Zagar in the previous office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616